Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 1, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  139769 & (60)                                                                                        Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
                                                                                                                         Justices



  DAN-KAI TUS and NU CHEN YEN TUS,
            Plaintiffs/Counter-Defendants/
            Appellants,
                                                                    SC: 139769
  v                                                                 COA: 281007
                                                                    Washtenaw CC: 06-000910-CH
  SHIRLEY HURT f/k/a SHIRLEY ROBBINS,
           Defendant-Cross Defendant,
  and
  STERLING MORTGAGE & INVESTMENT
  COMPANY,
            Defendant/Counter-Plaintiff/Cross
            Plaintiff/Appellee,
  and
  AMERICAN TITLE COMPANY OF
  WASHTENAW and REPUBLIC BANC
  MORTGAGE COMPANY,
             Third-Party Defendants.
  _________________________________________


         On order of the Chief Justice, a stipulation by counsel agreeing to the dismissal of
  the appeal is considered and the appeal is dismissed with prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 1, 2010                    _________________________________________
                                                                               Clerk